Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 1/28/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 19-20 are newly added. Claim 1 is an independent claim.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding the amended claim 1, the applicant added new limitations and argued that Pedersen in view of Abir and Stensmo does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Pedersen in view of Abir and Stensmo explicitly teaches the features as the amended claim 1 per the rejection under 103(a).  Please see the map below.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the method of claim 1 further comprising generating an excerpt of a proximity window in which the third search term occurs and presenting the excerpt to the user interface, wherein a first part of the excerpt precedes the third search term, and a second part of the excerpt includes the first and second search terms”.   There is no support for this limitation.  Figure 2 shows only one search term on the screen/query.  The examiner does not know how the Figure 2 would show three search terms and display relationship.  Appropriate amendment is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Pedersen et al. (US Patent No. 5,278,980), hereinafter “Pedersen” in view of Abir (US Pub. No. 2004/0122656 A1), hereinafter “Abir” and Stensmo et al. (US Pub. No. 2003/0028512 A1), hereinafter “Stensmo”.
Regarding claim 1, Pedersen teaches a method of searching an electronic database, the method comprising: 
receiving a first search query that includes first and second search terms, follow by (Pedersen, See column 8, lines 41 to line 43 and Figure 2 element 110,  receive query words); 
	narrowing the electronic database to a relevant document set based on one of the first or second search terms   (Pedersen, See column 12, lines 3 to line 4,  The result of a query is a set of text phrases, each satisfying the phrase match criterion (see FIG. 5).  From the background of the invention, this is an admitted limitations.  See [0008] of the Publication of the instant invention, Ask Jeeves.TM. has long sought to resolve that problem by suggesting additional terms with which to narrow a search. For example, in response to the term "insurance", Ask Jeeves.TM. identifies over a hundred million hits, but then also suggests forty-seven subsets that result in narrower searches. Suggested subsets to the "insurance" search include Car Insurance, Health Insurance, Insurance Companies, Homeowners Insurance, Travel Insurance, and so forth. If one then selects "Car Insurance", Ask Jeeves.TM. suggests forty further subsets, including for example, Car Insurance Quotes, Car Insurance for Woman, AA Car Insurance, Motor Insurance, and Budget Car Insurance);
identifying a set of documents in the relevant document set that each include both the first and second search terms within a set of distance from each other, and identifying each such as a pair (Pedersen, See column 8, lines 60-64 and Figure 2 element 130, the search will return all phrases in the corpus of documents which include each query term and has a length equal to the number of query terms plus one additional non-stop-word (because of the proximity constraint of one)) and does not explicitly disclose each pair, defining a first proximity window about the first search term and a second proximity window about the second search term.
However, Abir teaches each pair, defining a first proximity window about the first search term and a second proximity window about the second search term (Abir, See [0413], The character of each of the relationships is defined by the shared context word strings query plus Left Signature and query plus Right Signature and tests them for overlap. See [0449], the words and/or word strings of user-defined size to the left of the query, in combination with (ii) the words and/or word strings of a user-defined size to the right of the query. See [0473], Although these other non-semantic equivalent word strings will be useful for many applications, if an application requires that only semantic equivalents be included on the list for a query, filtering techniques of the present invention can be employed and will produce a Knowledge Acquisition List with only semantic equivalents. These filtering techniques described below include (1) Direct Mutual Relationships--which considers not only the relationship of the rank of a return on the query's ICFA or RCFA Knowledge Acquisition List, but also the rank of the query on each return's own CFA Knowledge Acquisition List; (2) Semantic Triangulation--a method and system that considers the number of Knowledge Acquisition Lists (as well as the rankings on those lists) that both the query and one of the returns of the query appear on. This filtering technique can help identify a return as a near semantic equivalent of a query, even if the return ranks low on the query's Knowledge Acquisition List. This is accomplished by identifying the low ranking returns rank and/or frequency (based on user-defined settings) on a user-defined number of Knowledge Acquisition Lists generated for other returns of the query that all share a . 
Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir because Abir teaching allows a user to set triggers for next steps based on the co-occurrence of associated third word strings shared by two different word strings found within general proximity of each other (Common Frequency Analysis). This knowledge generation aspect will enable Strong Al applications. The system uses CFA to trigger next-step CFAs in a chain of logic designed by the user to solve a general class of problems. The system will analyze a question or statement by parsing it into all possible sets of known word strings. The system will then analyze the different potential combinations of word strings to identify a known pattern (i.e., two or more words and/or word strings expressed together in a certain order) that will trigger the next step(s) in the analysis (Abir, See [0048]).  This detail technical can be utilized by Pedersen to effectively process query and to present proximal terms to the users. 
Pedersen in view of Abir further teaches:
identifying additional terms within each proximity window (Abir, See [0535], Just as the dual-anchor overlap technique pieces together appropriate neighboring word string translations across languages, the same overlap technique can be used to restate any longer idea in a number of different ways in a single language by parsing the longer idea into overlapping sub-units, generating semantic equivalents for the sub-units, and substituting synonymous sub-units for original text when a synonymous sub-unit overlaps with its neighbors (neighbors can be original text or synonyms of original text). This is an effective application for text mining and search and retrieval as well as voice recognition, natural language interfaces and more complex artificial intelligence applications); 
generating a (Pedersen, See column 8 lines 64-68, This one additional non-stop-word provides the operator with new information regarding the usage of the search terms in that match.  In step 140, the returned phrases are displayed) of at least some of the additional terms (Pedersen, See Figure 5) and does not explicitly disclose a ranked concordance along with a relative frequency of each additional term occurring within the proximity window.
However, Stensmo teaches a ranked concordance along with a relative frequency of each additional term occurring within the proximity window (Stensmo, See [0039]-[0040], Each vector is centered on each of the words in the document. Therefore, each window includes words that occur close to the particular word, its local environment. These vectors are referred to herein as context windows. The size of the environment is determined when the model is constructed. The order of the words within a local vector is ignored to allow for variations in grammatical styles.  Each document is represented by the system 10 as a collection of vectors. The system 10 uses these vectors to build probability models that are used for prediction. Several 
Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir and Stensmo because Stensmo discloses for retrieving documents using context-dependant probabilistic modeling of words and documents. The present invention uses multiple overlapping vectors to represent each document. Each vector is centered on each of the words in the document and includes the local environment. The vectors are used to build probability models that are used for predictions of related documents and related keywords. The results of the statistical analysis are used for retrieving an indexed document, for extracting features from a document, or for finding a word within a document. The statistical evaluation is also used to evaluate the probability of relation between the key words appearing in the document and building a vocabulary of key words that are generally found together. The results of the analysis are stored in a repository. Searches of the data repository produce a list of related documents and a list of related terms. The user may select from the list of documents and/or from the list of related terms to refine the search and retrieve those documents which meet the search goal of the user with a minimum of extraneous Stensmo, See ABSTRACT).  This detail technical can be utilized by Pedersen and Abir to effectively process query and to present the frequency of proximal terms to the users. 
Pedersen in view of Abir and Stensmo further teaches:
presenting the ranked concordance of the additional terms with the relative frequency of each term to a user interface, wherein the ranked concordance comprises non-contiguous additional terms (Pedersen, See Figures 4 and 6); 
receiving a third search term selected from the presented ranked concordance of non-contiguous additional terms (Stensmo, See [0103], The boxes to the left of the words in the related keyword list allow the user to select additional keywords for search in step 430. Selecting the field or box to the far left of each related term would include that word for the next search; the field or box immediately left of the related term would exclude that word for the search. If additional keywords are selected, the user can press the search button 315 and perform a more refined search by returning to step 410 with the additional keywords added to the original query); 
generating a subset of the set of documents containing the third search term (Stensmo, See  [0105], as in step 435, the search and retrieval module 105 retrieves document references in step 440 from the model coefficient and index repository 110 that match the indicated document. In step 445, the system 10 displays the results of the modified search to the user); and 
presenting the subset of the set of documents to the user interface (Stensmo, See  [0105], as in step 435, the search and retrieval module 105 retrieves document references in step 440 from the model coefficient and index repository 110 that match the indicated document. In step 445, the system 10 displays the results of the modified search to the user). 
Pedersen in view of Abir and Stensmo further teaches the method of claim 1 further comprising sorting the ranked concordance according to a relative frequency of occurrences of each additional term within the set of documents (Abir, See [0471], lines 1-4, ranked according to the total number of Anchor Lists on which they appear). 
Regarding claim 4, Pedersen in view of Abir and Stensmo further teaches the method of claim 1 wherein the first and second search terms each comprise a single word (Pedersen, See column 7, line 7 and Figure 3A, a set of terms (query words) of interest). 
Regarding claim 5, Pedersen in view of Abir and Stensmo further teaches the method of claim 1 wherein at least one of the additional terms comprises multiple words (Abir, See [0442], “for questioning”). 
Regarding claim 10, Pedersen in view of Abir and Stensmo further teaches the method of claim 1 further comprising generating an excerpt of a proximity window in which the third search term occurs and presenting the excerpt to the user interface, wherein a first part of the excerpt precedes the third search term, and a second part of the excerpt includes the first and second search terms (Pedersen, See Figures 5-6). 
Regarding claim 11, Pedersen in view of Abir and Stensmo further teaches the method of claim 1 further comprising eliminating specified common terms from the listing (Pedersen, See column8, lines 12-13, an indexing engine 28 which extracts content words (ignoring words on a stop list) in each document of the target corpus). 
Regarding claim 12, Pedersen in view of Abir and Stensmo further teaches the method of claim 1 further comprising receiving from the user a designation of a size of the first proximity window (Abir, See [0449], the words and/or word strings of user-defined size to the . 
Regarding claim 13, Pedersen in view of Abir and Stensmo further teaches the method of claim 12, wherein the designation comprises a number of words on either side of the first search term (Abir, See [0449], the words and/or word strings of user-defined size to the left of the query, in combination with (ii) the words and/or word strings of a user-defined size to the right of the query). 
Regarding claim 16, Pedersen in view of Abir and Stensmo further teaches the method of claim 1, wherein the ranked concordance comprises context for each additional term of the concordance, the context comprising text surrounding each additional term (Pedersen, See Figure 5).
Regarding claim 17, Pedersen in view of Abir and Stensmo further teaches the method of claim 1, wherein the third search term is noncontiguous with the first and second search terms (Stensmo, See Figure 4).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Pedersen in view of Abir and Stensmo as applied to claim 1 above, and further in view of Kulakow et al. (US Pub. No. 2007/0112759 A1), hereafter “Kulakow”.
Regarding claim 2, Pedersen in view of Abir and Stensmo does not explicitly disclose the method of claim 1 further comprising toggling between word, phrase or tag search terms.
However, Kulakow teaches the method of claim 1 further comprising toggling between word, phrase or tag search terms (Kulakow, See Figures 1 and 2). 
 Kulakow because Kulakow teaching provides The present invention relates to displaying coordinated related-search feedback in a single active window, to help a user develop, refine and select a useful search. In particular, it relates to conducting a plurality of related searches and making the results simultaneously available to the user in a coordinated display (Kulakow, See ABSTRACT) can be utilized by Pedersen and Abir and Stensmo to toggle between different selections/options. 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Pedersen in view of Abir and Stensmo as applied to claim 1 above, and further in view of Krohn et al. (US Pub. No. 2004/0006740 A1), hereafter “Krohn”.
Regarding claim 6, Pedersen in view of Abir and Stensmo does not explicitly disclose the method of claim 1 wherein at least one of the additional terms comprises a data tag. 
However, Krohn teaches the method of claim 1 wherein at least one of the additional terms comprises a data tag (Krohn, See [0029], the search results are presented to the user as a list of the identified tags and tag structures together with a list of the identified document references).
Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir and Stensmo and Krohn because Krohn teaching provides a method for locating information stored in a database using an index that includes tags and metafiles to locate the desired information. 

Pedersen in view of Abir and Stensmo and Krohn further teaches the method of claim 1 wherein at least one of the additional terms comprises a data tag, and another of the additional terms comprises a value corresponding to the data tag (Krohn, See [0029], the search results are presented to the user as a list of the identified tags and tag structures together with a list of the identified document references). 
Regarding claim 8, Pedersen in view of Abir and Stensmo and Krohn further teaches the method of claim 1 wherein at least one of the additional terms comprises an XML data tag (Krohn, See [0015] and [0030], XML tags). 

Claims 9, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Pedersen in view of Abir and Stensmo as applied to claim 1 above, and further in view of Dawson (US Pub. No. 2005/0160080 A1), hereinafter “Dawson”.
Regarding claim 9, Pedersen in view of Abir and Stensmo does not explicitly disclose the method of claim 1 further comprising providing a size selection interface through which the user can select a maximum size of documents to include in the set of documents. 
However, Dawson teaches the method of claim 1 further comprising providing a size selection interface through which the user can select a maximum size of documents to include in the set of documents (Dawson, See Figure 1, maximum hits).
	Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir and Stensmo and Dawson because Dawson teaching provides an user interface for inputting search conditions to speed up the search process and to generate more precise search results with the specified search conditions.
Pedersen in view of Abir and Stensmo and Dawson further teaches the method of claim 1 further comprising receiving a limit on a number of records to be included in the set of documents (Dawson, See Figure 1).
Regarding claim 18, Pedersen in view of Abir and Stensmo and Dawson further teaches the method of claim 1, wherein the relevant document set comprises no more than 250,000 documents (Dawson, See Figure 1).

Claim 14 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Pedersen in view of Abir and Stensmo as applied to claim 1 above, and further in view of Direen, JR. (US Pub. No. 2002/0049922 A1), hereafter “Direen”.
Regarding claim 14, Pedersen in view of Abir and Stensmo does not explicitly disclose the method of claim 12 wherein the designation comprises a number of characters on either side of the first search term. 
	However, Direen teaches the method of claim 12 wherein the designation comprises a number of characters on either side of the first search term (Direen, See ¶ [0025], line 3 within 100 characters (words) of each other).
	Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir and Stensmo and Direen because Direen teaching provides users who might be looking for several words in several different data streams or two or more words within a certain distance (proximity) of each other (Direen, See¶ [0003], lines 7-9).

s 19-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Pedersen in view of Abir and Stensmo as applied to claim 1 above, and further in view of Malkin et al. (US Pub. No. 2006/0004734 A1), hereafter “Malkin”.
	Regarding claim 19, Pedersen in view of Abir and Stensmo does not explicitly disclose the method of claim 1, further comprising developing a list of phrases from user phrase queries, wherein each phrase in the list of phrases is included in more than 500 documents in the electronic database.  
	However, Malkin teaches the method of claim 1, further comprising developing a list of phrases from user phrase queries, wherein each phrase in the list of phrases is included in more than 500 documents in the electronic database (Malkin, See [0018]).  
Hence it would have been obvious to one of ordinary skill in the art at the time of invention was made to have combined that teaching of Pedersen and Abir and Stensmo and Malkin because Malkin teaching provides an overview of all of the matching data objects, the overview providing indication of how closely each data object matches each of the compound query's search terms (¶ [0015], lines 7-10).

	Regarding claim 20, Pedersen in view of Abir and Stensmo and Malkin further teaches the method of claim 19, wherein one of the first, second, or third terms is a phrase from the list of phrases (Malkin, See [0031]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168